DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 14-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (U.S. Patent No. 5,713,442).
Regarding claim 1, Murata discloses a torsion damper (2) between an input first element (14) and an output second element (32, Column 8, lines 38-44) mounted mobile in rotation relative to one another about a rotation axis X (axis shown in Fig. 2), comprising: 
at least one internal first spring (46); 
at least one external second spring (26) disposed around the at least one internal first spring (46, Fig. 2); 
a first guide washer (See Figure below) of the at least one internal first spring (46, Fig. 2); and 

    PNG
    media_image1.png
    244
    258
    media_image1.png
    Greyscale

a second guide washer (See Figure below) of the at least one external second spring (26, Fig. 2) rotatable relative to the first guide washer (plate 28 is fixed to the hub 32, Column 8 lines 40-41, and member 12 is slidable to the hub 32, Column 8 lines 45-47; Fig. 2), 

    PNG
    media_image2.png
    171
    260
    media_image2.png
    Greyscale

one of the guide washers (see first guide washer above) including at least one phasing member (22) configured to contact the at least one spring (26) guided by the other guide washer (second guide washer guides spring 26) to take up the force transmitted by said at least one spring (26) guided by the other guide washer (Column 9, lines 3-8), 
the first guide washer (See first guide washer above) comprising a central part (portion of 28 fixed to the hub 32 via rivet 30, Fig. 2) that extends transversely and a peripheral part (Curved portion of 28 and curved portions shown above in figure for first guide washer), 
the section of which is curved and forms a first guide partly surrounding the at least one internal first spring (46), the second guide washer (see figure for second guide washer above) comprising a central part (portion of 12 that extends towards the flange 36, Fig. 2) that extends transversely and a peripheral part (see curved portions shown in the above figure showing the second guide washer), the section of which is curved and forms a second guide partly surrounding the at least one external second spring (26), 
the first guide washer (see first guide washer above) including a first face on the concave side of the first guide (Concave face is disposed on the side of spring 46) and a second face on the convex side of the first guide (Convex face is disposed on the side opposite of spring 46), 
the second guide washer (see figure for second guide washer above) including a first face on the concave side of the second guide (Concave face is disposed on the side of spring 26) and a second face on the convex side of the second guide (Convex face is disposed on the side opposite of spring 26), and 
the first face of the first guide washer facing the first face of the second guide washer (See Figure below).

    PNG
    media_image3.png
    444
    230
    media_image3.png
    Greyscale

Regarding claim 3, Murata discloses wherein the radial section of the peripheral part of the first guide washer (see Figure for first guide washer in rejection for claim 1) forms a circular arc of between 180 and 260 degrees relative to the central of the at least one internal first spring (46), said circular arc extending from the radial plane of the central part of the first guide washer (portion of 28 fixed to the hub 32 via rivet 30, Fig. 2) and the radial section of the peripheral part of the second guide washer (see Figure for second guide washer in rejection for claim 1) forms a circular arc of between 160 and 210 relative to the centre of the at least one external second spring (26), said circular arc extending from the radial plane of the central part of the second guide washer (portion of 12 that extends towards the flange 36, Fig. 2).
Regarding claim 4, Murata discloses the at least internal first spring and the at least external second spring are disposed in series (Fig. 1A; Column 9 lines 9-36).
Regarding claim 7, Murata discloses the first guide washer (see Figure for first guide washer in rejection for claim 1) has the general shape of a disc with an opening at the centre around which are disposed (first guide washer has an opening to receive the hub 32, Fig. 2), on a first transverse angular section of the periphery of the disc, torus portions forming the first guide (Curved portion of 28 and curved portions shown above in figure for first guide washer disposed around the centerline form a torus portion) and, on a second transverse angular section of the periphery of the disc different from the first part, the at least one phasing member (50, 22).
Regarding claim 14, Murata discloses a plate (28) coupled in rotation to the output second element (32, via rivet 30) and configured to contact the at least one internal first spring (46, Fig. 2) or an input plate coupled in rotation to the input first element and configured to contact the at least one external second spring.
Regarding claim 16, Murata discloses a motor vehicle including a torsion damper (Abstract).
Regarding claim 17, Murata discloses the at least one internal first spring (46) and the at least one external second spring (26) are disposed in series (Fig. 1A; Column 9 lines 9-36).
Regarding claim 18, Murata discloses the at least one internal first spring (46) and the at least one external second spring (26) are disposed in series (Fig. 1A; Column 9 lines 9-36).
Claims 1, 4-8, 10-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa (US 2015/0337934).
Regarding claim 1, Takikawa discloses a torsion damper (10) between an input first element (3) and an output second element (7) mounted mobile in rotation relative to one another about a rotation axis X (axis shown in Fig. 1), comprising: 
at least one internal first spring (SP2); 
at least one external second spring (SP1) disposed around the at least one internal first spring (SP2, Fig. 1); 
a first guide washer (13b, 14b and 31b, Fig. 1) of the at least one internal first spring (SP2); and
a second guide washer (11b and top portion of 80) of the at least one external second spring (SP1, Fig. 1) rotatable relative to the first guide washer (Paragraph 0025), 
one of the guide washers (13) including at least one phasing member (13a) configured to contact the at least one spring (SP1) guided by the other guide washer (11b and 80) to take up the force transmitted by said at least one spring (SP1) guided by the other guide washer (11b and 80), 
the first guide washer (13b, 14b and 31b, Fig. 1) comprising a central part (13 and 14) that extends transversely and a peripheral part (13b, 14b, and 31b), 
the section of which is curved and forms a first guide partly surrounding the at least one internal first spring (SP2), the second guide washer (11b and 80) comprising a central part (portion of 80 that extends toward hub 7, Fig. 1) that extends 
transversely and a peripheral part (11b and curved portion at the top of 80), the section of which is curved and forms a second guide partly surrounding the at least one external second spring (SP1), 
the first guide washer (13b, 14b and 31b, Fig. 1) including a first face on the concave side of the first guide (Concave faces are disposed on the side of spring SP2) and a second face on the convex side of the first guide (Convex faces are disposed on the side opposite of spring SP2), 
the second guide washer (11b and 80) including a first face on the concave side of the second guide (Concave face is disposed on the side of spring SP1) and a second face on the convex side of the second guide (Convex face is disposed on the side opposite of spring SP1), and 
the first face of the first guide washer facing the first face of the second guide washer (Concave face of 31b is facing the concave face of the top portion of 80).
Regarding claim 4, Takikawa discloses the at least internal first spring (SP2) and the at least external second spring (SP1) are disposed in series (Fig. 3).
Regarding claim 5, Takikawa discloses the springs (SP1 and SP2) are curved springs (Paragraph 0027).
Regarding claim 6, Takikawa discloses the at least one internal first spring (SP2, Fig. 2) and the at least one external second spring (SP1, Paragraph 0027; Is arc shaped and disposed around central axis in Fig. 1) extend in a concentric manner around the rotation axis X.
Regarding claim 7, Takikawa discloses the first guide washer (13b, 14b and 31b, Fig. 1) has the general shape of a disc with an opening at the centre around which are disposed, on a first transverse angular section of the periphery of the disc (Fig. 1-2), torus portions forming the first guide (formed by 13, 14, and 31 around spring SP2) and, on a second transverse angular section of the periphery of the disc different from the first part, the at least one phasing member(15a, 31c).
Regarding claim 8, Takikawa discloses two internal first springs (SP2, Paragraph 0027) and two external second springs (SP1, Paragraph 0027), wherein the first guide washer (13b, 14b and 31b, Fig. 1) comprises two diametrically opposite phasing members (13a) that are disposed on the one hand between the two internal first springs (SP2, Paragraph 0029) and on the other hand between the two external second springs (SP1, Paragraph 0029).
Regarding claim 10, Takikawa discloses the at least one internal first spring (SP2, Fig. 2) and the at least one external second spring (SP1, Paragraph 0027; Is arc shaped and disposed around central axis in Fig. 1) extend in a concentric manner around the rotation axis X.
Regarding claim 11, Takikawa discloses the phasing members (31c) have a substantially trapezoidal shape (Fig. 2).
Regarding claim 15, Takikawa discloses a pendular device (20 and 21) configured to damp acyclic phenomena transmitted to the torsional damper (Paragraph 0032).
Regarding claim 16, Takikawa discloses a motor vehicle including a torsion damper (Paragraph 0023).
Regarding claim 17, Takikawa discloses the at least internal first spring (SP2) and the at least external second spring (SP1) are disposed in series (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. Patent No. 5,713,442).
Regarding claim 9, Murata is silent with regards to the dimensions of the first and second transverse angular sections of the periphery of the disc. However it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the first transverse angular section of the periphery of the disc corresponds to a total angular section between 310 and 350 degrees and the second transverse angular section of the periphery of the disc corresponds to a total transverse angular section between 10 and 50 degrees, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 12-13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 12, Murata discloses a torsion damper (2) between an input first element (14) and an output second element (32, Column 8, lines 38-44) mounted mobile in rotation relative to one another about a rotation axis X (axis shown in Fig. 2), comprising: 
at least one internal first spring (46); 
at least one external second spring (26) disposed around the at least one internal first spring (46, Fig. 2); 
a first guide washer (See Figure below) of the at least one internal first spring (46, Fig. 2); and 

    PNG
    media_image1.png
    244
    258
    media_image1.png
    Greyscale

a second guide washer (See Figure below) of the at least one external second spring (26, Fig. 2) rotatable relative to the first guide washer (plate 28 is fixed to the hub 32, Column 8 lines 40-41, and member 12 is slidable to the hub 32, Column 8 lines 45-47; Fig. 2), 

    PNG
    media_image2.png
    171
    260
    media_image2.png
    Greyscale

one of the guide washers (see first guide washer above) including at least one phasing member (22) configured to contact the at least one spring (26) guided by the other guide washer (second guide washer guides spring 26) to take up the force transmitted by said at least one spring (26) guided by the other guide washer (Column 9, lines 3-8), 
the first guide washer (See first guide washer above) comprising a central part (portion of 28 fixed to the hub 32 via rivet 30, Fig. 2) that extends transversely and a peripheral part (Curved portion of 28 and curved portions shown above in figure for first guide washer), 
the section of which is curved and forms a first guide partly surrounding the at least one internal first spring (46), the second guide washer (see figure for second guide washer above) comprising a central part (portion of 12 that extends towards the flange 36, Fig. 2) that extends transversely and a peripheral part (see curved portions shown in the above figure showing the second guide washer), the section of which is curved and forms a second guide partly surrounding the at least one external second spring (26), 
the first guide washer (see first guide washer above) including a first face on the concave side of the first guide (Concave face is disposed on the side of spring 46) and a second face on the convex side of the first guide (Convex face is disposed on the side opposite of spring 46), 
the second guide washer (see figure for second guide washer above) including a first face on the concave side of the second guide (Concave face is disposed on the side of spring 26) and a second face on the convex side of the second guide (Convex face is disposed on the side opposite of spring 26), and 
the first face of the first guide washer facing the first face of the second guide washer (See Figure below).

    PNG
    media_image3.png
    444
    230
    media_image3.png
    Greyscale

the first guide washer (see Figure for first guide washer in rejection for claim 1) has the general shape of a disc with an opening at the centre around which are disposed (first guide washer has an opening to receive the hub 32, Fig. 2), on a first transverse angular section of the periphery of the disc, torus portions forming the first guide (Curved portion of 28 and curved portions shown above in figure for first guide washer disposed around the centerline form a torus portion) and, on a second transverse angular section of the periphery of the disc different from the first part, the at least one phasing member (50, 22).
Murata does not expressly disclose the torsion damper (1) further including circular cups (21) at the end of the springs (7, 9) at the interface with the at least one phasing member (110a, 110b), the at least one phasing member (110a, 110b) extending so that an isobarycentre of the points of contact with the cups (21) is situated inside a circle the radius of which is half the radius of the cup (21).
It would not have been obvious to modify Murata with phasing members that extend so that the isobarycentre of the points of contact with the cups is situated inside a circle the radius of which is half the radius of the cup. Claim 13 would be allowable for depending from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                         
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678